NUMBER 13-20-00573-CV

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI – EDINBURG


                       IN RE ALLSTATE FIRE AND CASUALTY
                              INSURANCE COMPANY


                           On Petition for Writ of Mandamus.


                               MEMORANDUM OPINION

               Before Justices Benavides, Longoria, and Tijerina
                  Memorandum Opinion by Justice Tijerina1

        By petition for writ of mandamus, relator Allstate Fire and Casualty Insurance

Company (Allstate) asserts that the trial court abused its discretion in denying Allstate’s

motion to quash the deposition of its corporate representative. However, Allstate has now

filed an unopposed motion to dismiss this original proceeding on grounds that the parties

have reached an agreement concerning the matters in dispute. Allstate requests that we


        1  See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so,” but “[w]hen granting relief, the court must hand down an opinion as in any other case”);
id. R. 47.4 (distinguishing opinions and memorandum opinions).
dismiss the petition for writ of mandamus as moot, with all parties bearing their own costs.

       The Court, having examined and fully considered the unopposed motion to dismiss

this original proceeding, is of the opinion that it should be granted. See Heckman v.

Williamson County, 369 S.W.3d 137, 162 (Tex. 2012) (“A case becomes moot if, since

the time of filing, there has ceased to exist a justiciable controversy between the parties—

that is, if the issues presented are no longer ‘live,’ or if the parties lack a legally cognizable

interest in the outcome.”); In re Kellogg Brown & Root, Inc., 166 S.W.3d 732, 737 (Tex.

2005) (orig. proceeding) (stating that a case becomes moot “if a controversy ceases to

exist between the parties at any stage of the legal proceedings”); see also In re Smith

County, 521 S.W.3d 447, 455 (Tex. App.—Tyler 2017, orig. proceeding). Accordingly, we

lift the stay previously imposed in this case. See TEX. R. APP. P. 52.10(b) (“Unless vacated

or modified, an order granting temporary relief is effective until the case is finally

decided.”). We grant the unopposed motion to dismiss. We dismiss this original

proceeding as moot with all parties bearing their own costs.



                                                                   JAIME TIJERINA
                                                                   Justice

Delivered and filed on the
14th day of July, 2021.




                                                2